50 won DA UT FPF DW NH

hb bh dO NH NHN KN HO HO NO KF KH KF KF FPF EF OF Oe S|
oN OO OH BP WO HY KY DS OO ON BD OT FP WD HY KF OD

Case 2:17-cr-00062-JCM-NJK Document 137 Filed 04/21/21 Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

FILED RECEIVED
__ ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
APR 2 1 2021
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-062-JCM-NJK
Plaintiff, Preliminary Order of Forfeiture
V.
PAUL HWAN JIN,
Defendant.
This Court finds Paul Hwan Jin pled guilty to Count 1 of a 25-Count Superseding
Criminal Indictment charging him with conspiracy to commit access device fraud in

violation of 18 U.S.C. § 1029(a)(2) and 18 U.S.C. § 1029(b)(2). Superseding Criminal
Indictment, ECF No. 23; Plea Agreement, ECF No. 127.

This Court finds Paul Hwan Jin agreed to the forfeiture of the property and the
imposition of the in personam criminal forfeiture money judgment set forth in the Plea
Agreement, the Amended Bill of Particulars, and Forfeiture Allegation One of the
Superseding Criminal Indictment. Superseding Criminal Indictment, ECF No. 23;
Amended Bill of Particulars, ECF No. 78; Plea Agreement, ECF No. 127.

The following property and money judgment are (1) any property, real or personal,
which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §
1029(a)(2), or 18 U.S.C. § 1029(b)(2), conspiracy to commit such offense; (2) any property
constituting, or derived from, proceeds obtained directly or indirectly, as the result of
violations of 18 U.S.C. § 1029(a)(2), or 18 U.S.C. § 1029(b)(2), conspiracy to violate such
offense; or (3) any personal property used or intended to be used to commit the violations of

18 U.S.C. § 1029(a)(2) and 18 U.S.C. § 1029(b)(2), and is subject to forfeiture pursuant to

 
oOo won nan oO RP WD NH Fe

bB bv Bb DH BH LH HN KO NO KR KF RF KF KF EF RE RR ll
Co Um”; UOlCUCUM EON rH ll Cl OD 0S i el OCD PD ODS

 

 

Case 2:17-cr-00062-JCM-NJK Document 137 Filed 04/21/21 Page 2 of 4

18 U.S.C. § 981(a)(1XC) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); and 18 U.S.C.
§ 1029(c\(1)(C) and (c)(2):

1. $67,190.86; and

2. $7,492.88

(all of which constitutes property);

and an in personam criminal forfeiture money judgment of $1,627,359.77, not to be
held jointly and severally liable with any codefendants, but with the total collected money
judgment amount between the codefendants not to exceed $1,627,359.77, and that the
property will be applied toward the payment of the money judgment.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America recover from Paul Hwan Jin an in personam criminal
forfeiture money judgment of $1,627,359.77.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Paul Hwan Jin in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the

government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
2

 
oo won Dn wn F&F WHO NY

bt BO HN BDH NH NH NY HD NO KH KH KH HH KF RP Fe Ee KS
co 6Um_ STUCCO OwaON OH lc SOT i i SO Re Oe KN Sl

 

 

Case 2:17-cr-00062-JCM-NJK Document 137 Filed 04/21/21 Page 3 of 4

and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
the government may instead serve every person reasonably identified as a potential claimant
in lieu of publication pursuant to Fed. R. Crim. P. 32.2(6)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of the
petition, if any, shall be served upon the Assistant United States Attorney at the following
address at the time of filing:

Attn: Asset Forfeiture
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

///
///
///

 
oo mon Dn un FF Ww NY

Bb dh Bb BH HN KH ND NH NO KF KF Fe Fe FOO SP OF OO Sl Ele
ao nN TN ON B® WO NY KH 3D OO Oo nN Dn Oo PF WW NY KF S&S

 

Case 2:17-cr-00062-JCM-NJK Document 137 Filed 04/21/21 Page 4 of 4

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record and three certified copies to the United States

L
~ \ , 2021.

t

Attorney’s Office, q on Forfeiture Unit.
DATED (

ae A Qhouw

JA C. MAHAN
UNITED STATES DISTRICT JUDGE

 

 

 
